FRESH TRAFFIC GROUP CORP. (A DEVELOPMENT STAGE ENTERPRISE) REPORT AND FINANCIAL STATEMENTS August 31, 2010 (Stated in US Dollars) Page Audited Financial Statements Report of Independent Registered Public Accounting Firm 2 Balance Sheets 3 Statements of Operations and Other Comprehensive Income (Loss) 4 Statements ofChanges in Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to Audited Financial Statements 7 to 9 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Fresh Traffic Group Corp. Winnipeg MB, Canada We have audited the accompanying balance sheets of Fresh Traffic Group Corp.(a development stage enterprise ) (the Company)as of August 31, 2010 and 2009, and the relatedstatements of operations and other comprehensive income (loss), changes instockholders’ equity (deficit), and cash flows for the years then ended, and for the period from inception on July 22, 2008to August 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting, as a basis for designing audit procedures that are appropriate in the circumstances but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Fresh Traffic Group Corp.as of August 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, and for the period from inception on July 22, 2008 to August 31, 2010,in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statThe accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company is in the development stage, and has suffered losses from operations.These factors, along with other matters as set forth in Note 2, raise substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC Salt Lake City, Utah January 28, 2011 Child, Van Wagoner & Bradshaw, PLLC 5296 So. Commerce Dr., Suite 300 • Salt Lake City, Utah 84107-5370 Telephone: (801) 281-4700 • Facsimile: (801) 281-4701 Members: American Institute of Certified Public Accountants • Utah Association of Certified Public Accountants 2 FRESH TRAFFIC GROUP CORP. (A Development Stage Enterprise) BALANCE SHEETS (Stated in US Dollars) Assets August 31, August 31, Current assets Cash $ $ Accounts receivable Due from shareholders - Income tax refund - Total current assets Property, plant and equipment (net of accumulated depreciation of $9,448 and $3,031) Security deposit Total assets $ $ Liabilities Current Loan payable $ $ Accounts payable and accrued liabilities Sales taxes payable Income tax payable - Total current liabilities: Stockholders’ Equity (Deficit) Capital stock – no par value, unlimited common shares authorized. 100 common shares issued and outstanding at August 31, 2010 and 2009 Other comprehensive income (loss) Equity (deficit) accumulated during the development stage ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 FRESH TRAFFIC GROUP CORP. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Stated in US Dollars) From Inception Fiscal Year ended August 31, (July 22, 2008) to August 31,2010 Sales $ $ $ Cost of goods sold Gross profit Operating expenses Advertising Professional fees Office rent Depreciation Impairment of fixed assets - Office and administration Total operating expenses Income (loss) before income taxes ) ) Income tax benefit (expense) ) ) Net income ) ) Other comprehensive income Foreign currency translation adjustment Comprehensive income (loss) $ ) $ $ ) Basic and diluted loss per share $ ) $ Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements. 4 FRESH TRAFFIC GROUP CORP. (A Development Stage Enterprise) STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) (Stated in US Dollars) Accumulated Accumulated Equity (Deficit) Other During the Comprehensive Common Stock Development Income Shares Amount Stage (loss) Total Balance, July 22, 2008 - $
